Citation Nr: 1205266	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  08-29 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for left upper extremity status post a flexor carpi radialis injury and a left median nerve injury, to include consideration as loss of use of the left hand, and left forearm tendon repair (left arm disorder). 

2.  Entitlement to service connection for bilateral hallux valgus, to include consideration as an "algre" foot condition and a left foot nerve condition (bilateral foot disorder). 

3.  Entitlement to service connection for left ventricular hypertrophy, to include consideration as an enlarged heart and a general heart condition (a heart disorder). 

4.  Entitlement to service connection for hypertension. 

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

6.  Entitlement to service connection for sinusitis, with associated headaches. 

7.  Entitlement to service connection for diabetes mellitus. 


REPRESENTATION

Appellant represented by: Vietnam Era Veterans Association 


      ATTORNEY FOR THE BOARD 

C. Lawson, Counsel 

      INTRODUCTION 

The Veteran served on active duty from July 1972 to July 1975 and from January 28, 1991 to March 21, 1991.  The Veteran also had a period of U.S. Army Ready Reserve service. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of November 2007 by the Department of Veterans Affairs (VA) Nashville, Tennessee, Regional Office (RO). 

The Board notes that in a September 2008 correspondence the Veteran appears to raise the matter of an earlier effective date with respect to June 2008 rating action that granted his claim for nonservice-connected pension.  This matter was referred to the RO in the Board's July 2010 remand, but it does not appear that any action has been taken on it.  Accordingly, it is again referred to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required. 



REMAND

With respect to all of the issues on appeal, the Board again notes, as it had in its July 2010 remand, that 38 C.F.R. § 20.600 (2011) provides that an appellant "will be accorded full right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person," and if an appellant appoints a representative, VA is to give the representative an opportunity to execute a VA Form 646, Statement of Accredited Representative in Appealed Case, prior to certification of the appeal to the Board "in all instances."  VA Adjudication Procedure Manual M21-1MR, Part I, Chapter 5, Section F (August 19, 2005) (formerly M21-1, Part IV, para. 8.29). 

Here, the appellant appointed Vietnam Era Veterans Association to represent him in this matter, and while the appellant was provided with relevant law and documentation in July 2008, the record does not reflect that the representative of the appellant was given an opportunity to execute a VA Form 646 either before the July 2010 remand, or afterwards as ordered in the July 2010 remand.  Therefore, the Board finds that it has no alternative but to remand this case so that the RO may make a specific request to the Vietnam Era Veterans Association for the submission of a VA Form 646.  The Board also notes that the RO failed to send such representative a copy of the November 2011 supplemental statement of the case, and that it must do so prior to its return of this matter to the Board for further appellate consideration.  

The case is REMANDED for the following action: 

The AMC/RO should send a copy of the Veteran's November 2011 supplemental statement of the case to his representative, Vietnam Era Veterans Association.  Such organization should also be given the opportunity to submit a VA Form 646 concerning the issues on appeal.  Both of these actions should be documented in the claims folder.  Thereafter, the case should be returned to the Board in accordance with the usual appellate procedures.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


